Exhibit 10.38

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement, dated as of March 16, 2012, is made by
and between NCO GROUP, INC. (the “Company”), and Ronald Rittenmeyer (the
“Executive”).

 

Whereas the Company and the Executive entered into an Employment Agreement dated
as of March 18, 2011 (the “Employment Agreement”).

 

Whereas the Company and Executive wish to extend the initial term of the
Employment Agreement until May 1, 2012.

 

Now therefore, in consideration of the mutual promises and covenants set forth
herein, and intending to be legally bound hereby, the Company and the Executive
agree to amend the Employment Agreement as follows:

 

1.              Extension of Term. The first sentence of paragraph 2 of the
Employment Agreement entitled Term is hereby deleted and replaced by the
following sentence: “The initial term of this Agreement shall be for a period
commencing on the Effective Date and ending on May 1, 2012, unless terminated
sooner pursuant to Section 5 hereof (the “Term of Employment”).”

 

2.              Other Provisions. All other terms and conditions of the
Employment Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Amendment to Employment Agreement to be executed in its
name on its behalf all of as of the day and year first above written.

 

 

NCO GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas J. Erhardt

 

Name:

Thomas J. Erhardt

 

Title:

EVP CFO NCO Group

 

INTENDING TO BE LEGALLY BOUND I hereby set my hand below:

 

 

/s/ Ronald Rittenmeyer

 

Ronald Rittenmeyer

 

Dated:

March 18 2012

 

--------------------------------------------------------------------------------